Citation Nr: 0822599	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease from November 9, 2004, to 
January 24, 2007, and an initial rating in excess 
of 60 percent from January 25, 2007.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine from 
November 9, 2004, to October 4, 2006, and an initial rating 
in excess of 40 percent from October 5, 2006.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
February 2005 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating effective the date of receipt of the veteran's service 
connection claim in November 2004.  The veteran disagreed 
with the noncompensable rating and has perfected his appeal 
as to that issue.  

In addition, in a rating decision dated in January 2006, the 
RO granted service connection for coronary artery disease and 
for degenerative disc disease of the lumbar spine and 
assigned a 10 percent rating for each disability effective 
the date of receipt of the service connection claims in 
November 2004.  The veteran disagreed with the initial 
10 percent ratings and perfected his appeal as to the initial 
ratings.  During the course of the appeal, the RO continued 
the initial 10 percent rating for coronary artery disease 
from November 2004 and granted an initial 60 percent rating 
from January 25, 2007.  As to the low back disability, the RO 
continued the initial 10 percent rating from November 2004 
and granted an initial 40 percent rating from October 2006.  
The veteran continued his appeal as to the initial ratings 
for each of the disabilities.  

The issue concerning the initial rating for the veteran's low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has required continuous medication for 
control of his hypertension throughout the appeal period; 
there is no evidence that his diastolic pressure is 
predominantly 110 or more or that systolic pressure is 
predominately 200 or more.  

2.  Throughout the appeal period, the veteran's coronary 
artery disease has been manifested by complaints of chest 
pain and shortness of breath with objective findings of 
inferior wall and apical defects considered to be normal 
variants and left ventricular ejection fraction of greater 
than 60 percent; however, workload has been estimated to be 
in the range of 4 to 5 METs (metabolic equivalents).  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7101 (2007).  

2.  The criteria for a 60 percent rating, but no higher, have 
been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic 
Code 7005 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended recently to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for 
hypertension and heart disease in November 2004.  In a letter 
dated in late November 2004, the RO notified the veteran of 
the evidence needed to substantiate his service connection 
claims.  The RO told the veteran what evidence VA would 
obtain and what evidence he should provide and advised that 
he should submit records in his possession or provide enough 
information so that VA could request the records he thought 
would support his claims.  The RO emphasized it was the 
veteran's responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

In a February 2005 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating effective the date of receipt of the veteran's service 
connection claim in November 2004.  Following the veteran's 
disagreement with the noncompensable rating, the RO issued a 
statement of the case (SOC) in April 2004 in which it set out 
in detail the rating criteria for hypertensive vascular 
disease.  The veteran responded by filing a timely 
substantive appeal.  As to the coronary artery disease, the 
RO granted service connection for that disability in a 
January 2006 rating decision as assigned a 10 percent rating 
effective the date of receipt of the service connection claim 
in November 2004.  The veteran disagreed with the initial 
10 percent rating, and the RO issued a SOC in June 2006 in 
which it set out in detail the rating criteria for coronary 
artery disease.  The veteran responded with a timely 
substantive appeal.  During the course of the appeal, the RO 
continued the initial 10 percent rating for coronary artery 
disease from November 2004 and granted an initial 60 percent 
rating from January 25, 2007.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  The Board 
therefore finds that notice requirements have been met as to 
the claims decided here.  

As to the duty to assist, the veteran's service medical 
records are in the claims file.  The RO has obtained the 
decision pertaining to the veteran's Social Security 
Administration (SSA) disability claim as well as VA medical 
records for the veteran.  In addition, the veteran underwent 
VA compensation and pension examinations in July 2005, 
January 2007, October 2007, and November 2007.  The veteran 
has reported that only VA medical records were used by SSA in 
deciding his disability claim in October 2005, and he has 
also reported he has no other evidence pertaining to his 
claims.  The veteran requested a Board hearing at the RO, but 
he failed to report for his scheduled hearing in May 2008.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to the claims decided here, and no additional 
assistance or notification is required.  The veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  

Background

The veteran's service medical records show that in 
September 1975, during evaluation for hematuria, the veteran 
was noted to have elevated blood pressure readings as high as 
130/108.  In a March 1976 progress note, the examiner stated 
that the veteran was discovered to be hypertensive in 1975 
with blood pressure in the range of 160/90 to 160/105.  The 
veteran admitted to heavy salt use.  The impression after 
examination was essential hypertension, and Diazide was 
prescribed.  In June 1986, it was noted that Diazide had been 
discontinued, and that current physical examination revealed 
elevated blood pressure readings.  Diazide was restarted at 
that time and was continued when he was seen again in 
November 1976.  The assessment at that time was that the 
veteran most probably had essential hypertension well 
controlled at the present with Diazide.  

Post-service records include records from East Texas Medical 
Center showing the veteran was hospitalized in June 1999 to 
rule out myocardial infraction.  At that time he was noted to 
have a history of hypertension.  During hospitalization, an 
acute myocardial infarction was ruled out, but there was 
evidence of a prior myocardial infarction.  Outpatient 
cardiac medications were prescribed.  

In a VA outpatient record dated in January 2004, the examiner 
noted that the veteran's hypertension was controlled with 
current medications, and a medication list dated in 
February 2004 included hydrochlorothiazide (HCTZ) and 
Lisinopril as active medications.  In June 2004, the veteran 
was noted to have a history of coronary artery disease, and 
in a note dated in August 2004, the veteran's complaints were 
chest pain and shortness of breath for the past month.  The 
veteran said that Albuterol prescribed for chronic 
obstructive pulmonary disease (COPD) helped, but not much, 
and he described severe dyspnea on exertion and retro-sternal 
chest pain off and on with diaphoresis.  He felt that 
sublinguinal nitroglycerin helped.  The assessment after 
examination included: dyspnea/shortness of breath:  rule out 
congestive heart failure/angina; hypertension, controlled; 
and hyperlipidemia.  It was noted the veteran had been 
started on Zocor and fish oil in June 2004.  

In a VA outpatient record dated in January 2005, the 
veteran's complaints included continued chest pain on 
exertion with relief with sublingual nitroglycerin.  The 
assessment after examination included chest pain, rule out 
coronary artery disease.  

The veteran underwent a VA examination in July 2005 and at 
that time it was noted that during testing at the VA medical 
center in May 2005, the veteran was declared unsuitable for a 
treadmill exercise tolerance test due to a knee problem and 
low back problems.  The physician noted that in May 2005 the 
veteran had a Dobutamine echocardiogram, and that coronary 
artery disease was diagnosed.  The physician further noted 
that the report includes a decision that the veteran has 
reversible ischemia in the apex and a questionable defect in 
the inferior wall.  The report stated that left ventricular 
ejection fraction was approximately 63 percent, which was 
said to be normal.  

After clinical examination in July 2005 and after review of 
the record, the physician's impression included hypertension, 
now controlled, and coronary artery disease.  The physician 
said that he estimated METs at 4 limited by spine and joint 
problems, COPD, and morbid obesity.  The physician said it 
was more likely than not that the veteran's hypertension was 
a major contributor to the veteran's heart disease but that 
as far as the available documentation went he did not find 
the veteran's heart disease significantly limiting or 
disabling.  In December 2005, in response to a request from 
the RO for METs based on the veteran's heart condition only, 
the physician noted the ejection fraction had been well 
within normal limits and that the veteran's chest pain was 
most likely due to some combination of skeletal and muscle 
sources plus the likelihood that he has esophagitis.  The 
physician said the veteran's specific heart assessment 
parameters indicate that several additional factors are much 
more responsible for his limited exercise tolerance than is 
his heart.  The physician said that consequently, in an 
effort based on speculation and assessment with the above 
rationale, he felt the veteran's METs are probably 7 if 
limited to his heart alone.  

VA outpatient records show that in December 2005, the 
veteran's HCTZ dose was increased and Lisinopril was 
continued.  In a statement dated in June 2006, the veteran's 
wife said that the veteran's condition had continually gotten 
worse since his heart attack in 1999; she said the veteran 
has frequent chest pain and complaints of pain going down his 
left arm.  She said he took Nitrostat for relief.   

At a VA general medical examination in October 2006, the 
veteran was noted to have a history of hypertension and 
reported that he occasionally had chest pain with activities 
and at rest.  The veteran said he was experiencing chest pain 
about two times a week in the middle of his sternum area and 
it did not radiate.  The impression after clinical 
examination included hypertension, well controlled on 
medication, and coronary artery disease.  

At a VA cardiology examination in January 2007, it was noted 
the veteran was on medication for hypertension.  The 
physician stated the veteran denied any stroke, blurry 
vision, or dizziness from his blood pressure.  It was noted 
the veteran had undergone numerous tests for his heart, most 
recently an adenosine stress test done in May 2005 showed 
some reversible changes at the apex and an old inferior wall 
scar.  The veteran said he presently got chest pain and used 
nitroglycerin either one or twice per episode, and used about 
four to five nitroglycerin tablets a month.  The veteran said 
he avoided activities that precipitated chest pain and that 
sometimes just walking 100 feet to the mailbox would 
precipitate his chest pain.  The physician noted that the 
findings of the May 2005 adenosine nuclear study were 
consistent with myocardium at risk, as demonstrated by a 
partially reversible defect at the apex with questionable 
fixed defect within the inferior wall; he also noted there 
was normal ejection fraction and wall motion.  The impression 
in January 2007 included hypertension under fair control and 
arteriosclerotic heart disease, status post myocardial 
infarction by history with normal ejection, regular sinus 
rhythm, class to be determined.  The plan was to order a 
repeat the adenosine nuclear study and then reevaluate.  

At a VA adenosine stress test in February 2007, the scan 
findings were reported as a small, fixed inferior wall defect 
associated with normal wall thickening and wall motion plus a 
small fixed apical defected consistent with apical thinning, 
which was said to be a normal variant.  The left ventricular 
size was normal, and there was normal wall motion with left 
ventricular ejection fraction of greater than 60 percent.  

At a VA cardiology examination in October 2007, the veteran 
was noted to have a history of occasional chest pain on 
exertion subsequent to an episode of heart problems in 1999.  
At the examination, the veteran denied shortness of breath, 
and it was noted that his hypertension was well controlled 
with medication.  At the examination, his blood pressure was 
128/78, 128/70, and 128/74, and the physician described the 
veteran as morbidly obese.  He also noted the veteran suffers 
from chronic low back pain.  In the examination report, the 
physician referred to the February 2007 adenosine nuclear 
stress test noting is showed a small fixed inferior wall 
defect with normal wall motion and thickening, which was said 
to be consistent with diaphragmatic attenuation; he also 
noted the left ventricular ejection fraction was greater than 
50 percent (the February 2007 report said greater than 
60 percent).  After examination of the veteran and review of 
the record, the impression was coronary artery disease, 
presently stable.  The physician said the veteran has 
occasional chest pain and on exertion his estimated METs are 
between 4 and 5.  

At a VA general medical examination in November 2007, the 
veteran stated that he continued to have occasional chest 
pain, usually with exertion, and used nitroglycerin 2 to 3 
times a month with relief.  He was noted to be taking anti-
hypertensive medication, and blood pressure readings were 
139/76, 139/76, and 140/73.  After examination, the diagnoses 
included hypertension, currently controlled, and coronary 
artery disease status post myocardial infarction.  

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where (as here) the ratings involve the initial ratings 
assigned with a grant of service connection, the entire 
period is to be considered on appeal, and separate ratings 
may be assigned for separate periods of time, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Analysis

Hypertension

With respect the hypertension rating claim, the Board finds 
that because the veteran's hypertension has not significantly 
varied in severity during the appeal period, "staged 
ratings" are not warranted.  Hypertensive vascular disease 
warrants a 60 percent rating when diastolic pressure is 
predominantly 130 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  A 10 percent rating is warranted 
when diastolic pressure is predominantly 100 or more or 
systolic pressure is predominately 160 or more, or; minimum 
rating for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Based on a review of the medical evidence, the Board finds 
that an increased rating to 10 percent (but no higher) is 
warranted for the veteran's service-connected hypertension 
under Diagnostic Code 7101.  The evidence shows that the 
veteran's hypertension requires continuous medication for 
control.  Further, review of the veteran's service medical 
records shows some treatment entries that indicated diastolic 
pressure readings of 100 or above.  As the veteran has been 
on continuous medication for control of his hypertension 
throughout the appeal period and there is some evidence of a 
history of diastolic pressure readings of 100 or more (albeit 
not necessarily a history of diastolic readings predominantly 
100 or more), and resolving all reasonable doubt in favor of 
the veteran, the Board concludes that the veteran is entitled 
to a 10 percent rating for hypertension.  

The evidence does not support a rating in excess of 10 
percent for hypertension.  At no time during the appeal 
period is there evidence of diastolic pressures predominately 
110 or more or systolic pressure predominately 200 or more, 
thus precluding the assignment of the next higher 20 percent 
rating.  

Coronary artery disease

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shovelling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic 
heart disease (coronary artery disease), and requires 
documented coronary artery disease.  Arteriosclerotic heart 
disease (coronary artery disease) resulting in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; when 
continuous medication is required, is rated 10 percent 
disabling.  Arteriosclerotic heart disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure  
in the past year, or; workload of greater than 3 METs  but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left  ventricular dysfunction with 
an ejection fraction  of 30 to 50 percent, is rated 60 
percent disabling.  Arteriosclerotic heart disease resulting 
in chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A Note 
to Diagnostic Code 7005 provides that, if non-service-
connected arteriosclerotic heart disease is superimposed on 
service-connected valvular or other non-arteriosclerotic 
heart disease, the adjudicator is to request a medical 
opinion as to which condition is causing the current signs 
and symptoms.  Id.  

In this case, the veteran is seeking a rating in excess of 
10 percent for coronary artery disease from November 9, 2004, 
to January 24, 2007, and a rating in excess of 60 percent 
from January 25, 2007.  

In regard to METs, the July 2005 examiner referred to the 
adenosine nuclear stress test in May 2005 and initially 
estimated METs at 4 limited by spine and joint problems, 
COPD, and morbid obesity. He later said he felt the veteran's 
METs are probably 7 if limited to his heart alone.  The Board 
notes that this is in conflict with the opinion of the 
physician who, based on the February 2007 adenosine nuclear 
stress test estimated METs between 4 and 5, which was the 
basis for the award of the 60 percent rating made by the RO 
effective January 25, 2007.  Comparison of the results of the 
May 2005 and February 2007 adenosine stress tests shows they 
were very similar, and although on both occasions the 
ejection fraction was reported as above 60 percent, inferior 
wall defects were noted.  Further, throughout the appeal, the 
veteran had reported chest pain relieved by sublinguinal 
nitroglycerin and has stated that physical exertion 
precipitated the chest pain.  Further, the non-coronary 
factors pertaining to spine and joint problems, COPD, and 
morbid obesity continued throughout the appeal period and 
were present at the time of the February 2007 stress test and 
in October 2007 when the examining physician estimated METs 
between 4 and 5.  Thus, resolving all reasonable doubt in 
favor of the veteran, the Board concludes that prior to 
January 25, 2007, the evidence supported a 60 percent rating 
for the veteran's coronary artery disease.  

The Board must next consider whether an evaluation in excess 
of 60 percent may be assigned at any time during the rating 
period.  As noted above, to warrant a rating the next higher 
100 percent for coronary artery disease, it must be shown 
that the veteran has chronic congestive heart failure; or, 
work load of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

None of the evidence during the appeal period indicates that 
the veteran's coronary artery disease meets or approximates 
the criteria for a 100 percent rating.  There is no estimate 
of less than 4 for METs, and there is no showing of chronic 
congestive heart failure.  Also, left ventricular function 
with an ejection fraction of less than 30 percent has not 
been shown, and, as noted earlier, ejection fractions at the 
May 2005 and February 2007 tests were above 60 percent.  
Although the veteran's wife has stated that the veteran's 
condition has continually worsened, such a statement by 
itself does not supply the evidence needed to support the 
assignment of a higher rating.  

Relative to the rating for coronary artery disease, the Board 
therefore finds that with consideration of all the entirety 
of the evidence that the veteran's coronary artery disease 
has been manifested by complaints of chest pain and shortness 
of breath with objective findings of inferior wall and apical 
defects considered to be normal variants and left ventricular 
ejection fraction of greater than 60 percent; workload has, 
however, been estimated to be in the range of 4 to 5 METs, 
which supports a 60 percent rating, but no higher, throughout 
the appeal period.  

The Board has based its determinations as to the ratings for 
hypertension and coronary artery disease on the relevant 
criteria from the VA Rating Schedule.  The veteran has 
submitted no evidence showing that these disabilities have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that the veteran's hypertension 
or coronary artery disease have necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App.  88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

Overall, resolving doubt in the veteran's favor, the Board 
finds that throughout the appeal period the objective medical 
evidence supports an initial 10 percent evaluation, though 
not more, for hypertension, and an initial 60 percent rating, 
but not more, for coronary artery disease.  To that extent, 
the appeal is granted.  


ORDER

An initial 10 percent rating for hypertension is granted 
subject to the law and regulations pertaining to the payment 
of monetary benefits.  

An initial 60 percent rating for coronary artery disease is 
granted from November 9, 2004, to January 24, 2007, subject 
to the law and regulations pertaining to the payment of 
monetary benefits.  

An initial rating in excess of 60 percent for coronary artery 
disease from January 25, 2007 is denied.  




REMAND

The remaining issue on appeal is entitlement to an initial 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine from November 9, 2004, to October 4, 
2006, and an initial rating in excess of 40 percent from 
October 5, 2006.  

Review VA outpatient records shows that in when the veteran 
was seen at a visit in January 2005, he reported continued 
chronic low back pain and said he went to an emergency room 
with exacerbation of his back pain recently and was given 
Toradol.  In addition, in a March 2005 record, it was noted 
the veteran telephoned to cancel mental health clinic visits 
due to back pain and said he had gone to the emergency room 
last night.  Also, in a letter dated in January 2007, the 
veteran said his back condition had worsened.  He said he had 
a recent MRI (magnetic resonance imaging) study at the Dallas 
VA.  He further stated that he had been seen by Dr. Russell 
at the Azalea Clinic in Tyler, Texas, and that he had 
recommended back surgery.  

The record does not include records of emergency room visits 
to which the veteran referred, and it is unclear whether the 
veteran went a VA or private emergency room.  This should be 
clarified, and action should be taken to attempt to obtain 
those records as they may be pertinent to the veteran's 
claim.  Further, the claims file does not include the report 
of a lumbar spine MRI study from the Dallas VA Medical Center 
(VAMC) conducted in late 2006 or early 2007, and action 
should be taken to attempt to obtain the report.  In 
addition, action should be taken to attempt to obtain records 
from Dr. Russell and the Azalea Clinic as they may be 
pertinent to the claim.  

As delay in the adjudication of the appeal will be incurred 
because action must be taken to obtain outstanding evidence, 
it is the judgment of the Board that the veteran should be 
provided an additional orthopedic examination to determine 
the current severity of the veteran's low back disability so 
that the record will be complete upon readjudication.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the location of the emergency 
room(s) where he received treatment for 
his low back disability in January 2005 
and March 2005.  If the treatment was 
received at a private emergency room, the 
veteran should be requested to provide 
appropriate release authorization for the 
pertinent records.  In addition, request 
that the veteran submit records from Dr. 
Russell and the Azalea Clinic concerning 
treatment for his low back disability or 
alternatively, provide release 
authorization for those records, 
including complete addresses and dates of 
treatment.  Take action to obtain and 
associate with the claims file all 
records for which the veteran provides 
appropriate release authorizations.  

2.  If the veteran identifies a VA 
emergency room as the health care 
facility from which he received emergency 
care for his low back disability in 
January 2005 and/or March 2005, take 
action to obtain those records and 
associate them with the claims file.  In 
any event, obtain and associate with the 
claims file the report of a MRI study of 
the lumbar spine done at the Dallas VAMC 
in December 2006 or January 2007.  In 
addition, obtain and associate with the 
claims file VA treatment and evaluation 
records for the veteran dated from 
November 2007 to the present.  

3.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the severity of the veteran's service-
connected degenerative disc disease of 
the lumbar spine, including any 
neurological manifestations affecting 
either low extremity.  All indicated 
testing should be conducted.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, 
the examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal spinal contour.  

The examiner should provide results of 
range of motion testing for the lumbar 
spine.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should determine the nature, 
extent, and severity of associated nerve 
impairment, if any, affecting the lower 
extremities.  For each lower extremity, 
the examiner should determine which nerve 
groups are involved and characterize the 
overall neurological impairment in each 
lower extremity as mild, moderate, 
moderately severe, or severe.

The examiner should also determine 
whether, and if so to what extent, the 
veteran has experienced incapacitating 
episodes due to his service-connected low 
back disability.  

The claims file must be made provided to 
the examiner and that it was available 
for review should be noted in the 
examination report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to an 
initial rating in excess of 10 percent 
for degenerative disc disease of the 
lumbar spine from November 9, 2004, to 
October 4, 2006, and an initial rating in 
excess of 40 percent from 
October 5, 2006.  If the claim is not 
resolved to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


